NO.   12658

         I N THE SUPREME COURT O T E STATE O M N A A
                                F H         F OTN

                                        1974



JOHN J   . CLONTZ , SR. ,
                             P l a i n t i f f and Respondent,

         -VS   -
ELENA CLONTZ ,

                             ~ e f e n d a n tand Appellant.



Appeal from:        D i s t r i c t Court o f t h e Twelfth J u d i c i a l D i s t r i c t ,
                    Honorable R e D o McPhillips, Judge p r e s i d i n g .

Counsel of Record :

      For Appellant :

               Hoyt, Bottomly and G a b r i e l , Great F a l l s , Montana
               Richard V. Bottomly, argued, Great F a l l s , Montana

      For Respondent :

               Church, H a r r i s , Johnson and Williams, Great F a l l s ,
                Montana
               Douglas C. A l l e n and Robert P. Groff, argued,
                Great F a l l s , Montana



                                            Submitted:        November 15, 1974

                                               Decided :
                                                            FEB 1 4 1975
~ i l e :FEE
        d      !4 !9F
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        This i s an a p p e a l from a judgment of t h e d i s t r i c t c o u r t , H i l l
County.       The judgment appealed amends a judgment e n t e r e d by t h e
same c o u r t on October 1 6 , 1973, which modified alimony p r o v i s i o n s of
an o r i g i n a l decree e n t e r e d January 5 , 1971.
        The o r i g i n a l a c t i o n was commenced i n t h e f a l l of 1970 by
p l a i n t i f f husband who sought a divorce.                     He a l l e g e d mental c r u e l t y
a s g r d s and r e q u e s t e d a d i v i s i o n of p r o p e r t y .       Defendant w i f e
answered by a g e n e r a l d e n i a l and crossclaimed f o r s e p a r a t e mainten-
ance and a t t o r n e y f e e s .      She too r e q u e s t e d a d i v i s i o n of property.
        On January 5 , 1971, t h e d i s t r i c t c o u r t h e l d t h a t each p a r t y was
g u i l t y of extreme mental c r u e l t y and each was e n t i t l e d t o a
d i v o r c e ; b u t , s i n c e t h e husband was t h e only p a r t y who p e t i t i o n e d
f o r d i v o r c e , he was g r a n t e d t h e d i v o r c e .
        I n t h e d i v i s i o n o f p r o p e r t y , t h e husband was awarded t h e
j o i n t l y owned farm and was r e q u i r e d t o pay t h e w i f e f o r h e r i n t e r e s t
i n t h e land which was found t o be $19,350.                          She was paid $3,000
down and t h e remaining amount was t o b e p a i d i n 120 monthly i n -
s t a l l m e n t s w i t h i n t e r e s t a t t h e r a t e of 6% p e r annum on t h e unpaid
balance.        She was a l s o given a l i f e e s t a t e i n t h e mineral i n t e r e s t
on t h e farm land.           The d i s t r i c t c o u r t f u r t h e r v e s t e d t i t l e t o a
l o t i n F l a t h e a d County i n t h e husband.                The c o u r t gave t h e w i f e h e r
c h o i c e of household f u r n i t u r e ; one h a l f of t h e proceeds of t h e s a l e
of c e r t a i n Burlington Railway s t o c k ; a 1968 Volkswagen; and,
awarded h e r $125 p e r month alimony.
       The w i f e on January 1 5 , 1971, p e t i t i o n e d f o r a m o d i f i c a t i o n
of t h e d e c r e e seeking f u r t h e r r e l i e f a s t o t h e v a l u e of t h e p r o p e r t y
settlement.         A f t e r f u r t h e r h e a r i n g s , t h e c o u r t on March 3 , 1971,
modified t h e decree by r a i s i n g t h e w i f e ' s i n t e r e s t i n t h e farm
land from $19,350 t o $20,276.50.
       O February 28, 1973, t h e w i f e f i l e d h e r p e t i t i o n f o r modifica-
        n
t i o n o f t h e d e c r e e r e q u e s t i n g an i n c r e a s e i n alimony payment, d i v i -
s i o n o f p r o p e r t y , and a t t o r n e y f e e s a l l e g i n g a change o f circum-
s t a n c e s s i n c e t h e g r a n t i n g of t h e o r i g i n a l decree.
         A t t h e time t h e o r i g i n a l a c t i o n was f i l e d t h e p a r t i e s had
been married t h i r t y - t h r e e y e a r s .
         Husband i s employed a s a r a i l r o a d e n g i n e e r and earned $17,783
g r o s s e a r n i n g s i n 1971; $19,200 g r o s s e a r n i n g s i n 1972; $1,700
i n January 1973; and, $1,568 i n February 1973.                              When t h e f i r s t
two months of 1973 a r e averaged f o r t h e balance of t h e y e a r i t
would amount t o a y e a r l y income of approximately $19,600 f o r t h a t
year.       The farm y i e l d e d 1,000 b u s h e l s of wheat i n 1973, b u t g e n e r a l l y
h a r v e s t s 2,000 b u s h e l s a y e a r .     The husband h a s remarried.                  He
and h i s w i f e a r e l i v i n g on t h e farm.            H i s p r e s e n t w i f e has a son
and t h e husband i s h e l p i n g p u t him through c o l l e g e .
         The w i f e , on t h e o t h e r hand, was never employed d u r i n g t h e
marriage of t h i r t y - t h r e e y e a r s and has no s k i l l s f o r employment.
Out of n e c e s s i t y she i s p r e s e n t l y l i v i n g w i t h h e r mother, r e c e i v i n g
f r e e r e n t and u t i l i t i e s , a n d   i s s h a r i n g t h e c o s t of t h e monthly
g r o c e r i e s w i t h h e r mother.         She claimed she lacked p r i v a c y and
d e s i r e d t o g e t h e r own apartment b u t was unable t o do s o because t h e
alimony payments she r e c e i v e d were t o o low. She a l s o had s i g n i f i c a n t
medical expenses and had p a i d h e r own medical i n s u r a n c e .
         A f t e r a h e a r i n g on t h e p e t i t i o n f o r m o d i f i c a t i o n t h e c o u r t on
October 1 6 , 1973, denied t h e change i n p r o p e r t y v a l u a t i o n , awarded
t h e w i f e an i n c r e a s e of $35 per month i n alimony and ordered t h e
husband t o pay $400 of t h e $1,200 a t t o r n e y f e e s owed by t h e w i f e .
I n a d d i t i o n , t h e c o u r t ordered t h e husband t o c a r r y t h e w i f e on h i s
medical and h o s p i t a l i z a t i o n i n s u r a n c e program, i f p e r m i s s i b l e under
h i s program.
         Both p a r t i e s took exception t o t h e new o r d e r .                 In h i s petition
t o amend t h e amended d e c r e e new a t t o r n e y s appeared f o r t h e husband.
The w i f e challenged t h e new d e c r e e a s awarding an i n s u f f i c i e n t
amount of alimony t o s u p p o r t h e r s e l f .             The husband challenged t h e
i n c r e a s e i n alimony a s b e i n g u n c o n s t i t u t i o n a l s i n c e s e c t i o n 21-139,
R.C.M.      1947, provides f o r alimony o n l y f o r t h e w i f e and thereby

d i s c r i m i n a t e s a g a i n s t t h e husband which i s i n v i o l a t i o n o f A r t . 11,
Sec. 4 of the 1972 Montana Constitution which prohibits discrimina-
tion on the basis of sex.    He also challenges the award of attorney
fees as being unconstitutional, since section 21-137, R.C.M.    1947,
allows only the wife to recover attorney fees, it is in violation
of the same Art. 11, Sec. 4 of the 1972 Montana Constitution.
Finally, the husband challenges the original granting of alimony
as being beyond the jurisdiction of the court since section 21-139,
R.C.M. 1947, provides alimony can only be granted to a wife who has
been granted a divorce for an offense of her husband and, since the
husband in this case was granted the divorce, the court could not
award alimony.
     The district court on February 28, 1974, after a hearing on
the petitions, found the increase in alimony and the award of
attorney fees to the wife to be unconstitutional and therefore void.
It found, however, that since the husband had failed to appeal
from the award of alimony and has paid alimony to the wife since
the original award in 1971, it would be against public policy to
allow the husband, after the passage of this amount of time, to
set aside the alimony award.
     These preceding facts depict the case it stands before this
Court.    The wife and husband present three issues to be resolved
by this Court:
     1)   Was the increase in alimony from $125 to $160 per month
so insufficient as to constitute an abuse of discretion by the
trial court?
     2)   Was the district court without jurisdiction to award alimony
and later to increase the award of alimony, since the husband was
granted the divorce and the divorce was not granted to the wife for
an offense of the husband?
     3)   Are sections 21-137 and 21-139, R.C.M.   1947, unconstitutional
under the 1972 Montana Constitution which prohibits discrimination
on the basis of sex?
        I s s u e number 3 w i l l n o t be decided by t h i s Court a s i t i s
improperly b e f o r e t h e Court.              Rule 38, M.R.App.Civ.P.,                states:
        "It s h a l l be t h e d u t y of counsel who c h a l l e n g e s t h e con-
        s t i t u t i o n a l i t y of any Act of t h e Montana l e g i s l a t u r e i n
        any s u i t o r proceeding i n t h e supreme c o u r t t o which t h e
        s t a t e of Montana, o r any agency t h e r e o f , o r any o f f i c e r
        o r employee t h e r e o f , a s such o f f i c e r o r employee, i s n o t
        a p a r t y , upon t h e f i l i n g of t h e r e c o r d t o g i v e immediate
        n o t i c e i n w r i t i n g t o t h e c o u r t of t h e e x i s t e n c e of s a i d
        q u e s t i o n , s p e c i f y i n g t h e s e c t i o n of t h e Code o r t h e
        c h a p t e r of t h e s e s s i o n law t o be construed. The c l e r k
        s h a l l thereupon c e r t i f y such f a c t t o t h e a t t o r n e y g e n e r a l
        of t h e s t a t e of Montana. I I
        Here, Rule 38 was n o t followed r e s u l t i n g i n no n o t i c e t o t h e
attorney general.               The a t t o r n e y g e n e r a l must be given an o p p o r t u n i t y
under t h e circumstances s e t f o r t h i n Rule 38, t o appear i n defense
of a l e g i s l a t i v e a c t which i s being challenged on c o n s t i t u t i o n a l
grounds.
        I s s u e number 2--whether            t h e d i s t r i c t c o u r t was w i t h o u t
j u r i s d i c t i o n t o award alimony and l a t e r t o i n c r e a s e t h a t award of
alimony s i n c e t h e d i v o r c e was n o t g r a n t e d t o t h e w i f e f o r an o f f e n s e
of t h e husband.            S e c t i o n 21-139, R.C.M.        1947, provides i n p e r t i n e n t
part :
        "Where a d i v o r c e i s g r a n t e d f o r an o f f e n s e of t h e
        husband, t h e c o u r t may compel him t o                 *
                                                                  * make  *
        such s u i t a b l e allowance t o t h e w i f e f o r h e r support
        during her l i f e , o r f o r a shorter period, a s t h e court
        may deem j u s t        * * *."
        The husband a r g u e s t h a t s i n c e t h e d i v o r c e was g r a n t e d t o him,
t h e c o u r t was without j u r i s d i c t i o n t o award alimony and c i t e s Grush
v. Grush, 90 Mont. 381, 3 P.2d 402.                        He acknowledges i n h i s b r i e f
t h a t t h e f a c t s of Grush a r e d i s t i n g u i s h a b l e from t h e c a s e h e r e .
The d i v o r c e i n t h a t c a s e was g r a n t e d on t h e grounds o f d e s e r t i o n ,
although t h e husband and w i f e were l i v i n g t o g e t h e r a t t h e time t h e
d i v o r c e was i n i t i a t e d .   The w i f e agreed n o t t o c h a l l e n g e t h e d i v o r c e
upon t h e agreement t h a t he pay h e r alimony.                       The c o u r t r u l e d t h a t
i n a d i v o r c e granted t o t h e husband f o r an o f f e n s e of t h e w i f e ,
alimony could n o t be awarded. The agreement was h e l d c o l l u s i v e and
against public policy.                  The c o u r t , however, h e l d i n e f f e c t t h a t t h e
husband was awarded t h e d e c r e e , accepted t h e b e n e f i t s of a d i v o r c e ,
and he i s estopped from seeking r e l i e f from i t s burdens, agreed t o by
him i n w r i t i n g .
        The i n s t a n t c a s e can be brought under t h e                 same exception.             The
husband took t h e b e n e f i t of t h e d i v o r c e and agreed t o pay alimony
a s p a r t of a p r o p e r t y s e t t l e m e n t proposal.         T h i s proposal i n t h e
o r i g i n a l a c t i o n , was a proposed p r o p e r t y s e t t l e m e n t i n t h e form of
a communication d a t e d October 8 , 1970, from husband's c o u n s e l t o
wife's.
        This c a s e can a l s o be f u r t h e r d i s t i n g u i s h e d from Grush i n t h a t
t h e d i s t r i c t c o u r t found i n i t s f i n d i n g o f f a c t No. IV and conclusion
of l a w No. I t h a t b o t h p a r t i e s were g u i l t y of extreme mental c r u e l t y
and both were e n t i t l e d t o a d i v o r c e .         T h e r e f o r e , had t h e w i f e r e q u e s t e d
a d i v o r c e s h e would have been granted one.                    She f a i l e d t o do s o ;
i n s t e a d she f i l e d f o r s e p a r a t e maintenance which was denied.
According t o t h e husband's i n t e r p r e t a t i o n of s e c t i o n 21-139, R.C.M.
1947, t h e only f a c t o r which p r e v e n t s t h e w i f e from r e c e i v i n g alimony
i s t h a t s h e f a i l e d t o a s k f o r a d i v o r c e , b u t r a t h e r asked f o r s e p a r a t e
maintenance.           W f i n d such i n t e r p r e t a t i o n much too h a r s h .
                        e                                                                      N e i t h e r do
we f e e l t h a t i t p r o p e r l y r e f l e c t s t h e i n t e n t of t h e l e g i s l a t u r e when
i t enacted t h e s t a t u t e , p a r t i c u l a r l y i n view of t h e d o c t r i n e t h a t

where a d i v o r c e i s g r a n t e d t o both husband and w i f e , t h i s Court
h a s allowed an award of alimony t o t h e w i f e .                    Burns v. Burns, 145
Mont. 1, 400 P.2d 642.
        The f i n a l i s s u e f o r d i s c u s s i o n , i s s u e No. 1,     i s whether t h e
d i s t r i c t c o u r t abused i t s d i s c r e t i o n i n i t s award of $160 p e r month
alimony t o t h e wife.             She u r g e s t h a t $160 i s an i n s u f f i c i e n t amount.
A f t e r reviewing t h e f a c t s , we f i n d no abuse of d i s c r e t i o n on t h e
p a r t of t h e d i s t r i c t c o u r t .   W considered a l l t h e evidence concerning
                                                e
b o t h p a r t i e s ; t h e amount of money t h e w i f e i s r e c e i v i n g i n payment
f o r h e r s h a r e of t h e l a n d ; h e r r o y a l t y i n t e r e s t i n t h e l a n d ; h e r
alimony payments; t h e assumption by t h e husband of r e s p o n s i b i l i t y
f o r h e r h e a l t h i n s u r a n c e p o l i c y payments; and t h e f i n d i n g of t h e
d i s t r i c t c o u r t t h a t t h e w i f e was capable of some employment t o h e l p

pay f o r h e r own l i v i n g c o s t s .
       The judgment e n t e r e d on February 26, 1974 and appealed t o
t h i s Court i s reversed.         The judgment e n t e r e d by t h e t r i a l c o u r t
on October 1 6 , 1973, i s r e i n s t a t e d i n i t s e n t i r e t y .   Each p a r t y
t o b e a r h i s o r her own c o s t s on appeal.



                                                         Justice




W Concur:
 e



     Chief ~ u s ' t i c e




................................
     Justices.
Mr. Justice Wesley Castles concurring in part and dissenting
in part:

      I concur in the result here; which, if I can read reinsta tes
the judgment of October 16, 1973.
      However, I dissent as to the reasons given.   Again, I have
to wonder if I really understand the reasons.   The majority first
considers Issue No. 3; that is, the district court's ruling that
sections 21-137 and 21-139, R.C.M.   1947, are unconstitutional.
We refuse to rule on the issue because the attorney general was
not notified.   Aside from any view of the meaning of Rule 38
of this court's Appellate Rules, what effect is our holding to
have? We refuse to review the district court's holding of uncon-
stitutionality---which as applied here affirms the holding.     Or,
have we reversed the holding? I just do not know, but my basis
for dissenting is that I believe this Court should rule on the
constitutionality of these statutes.